DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-16, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson; J. Harold (US 5215406 A.; hereinafter Hudson) in view of Kennedy; James P. (US 6962130 B1; hereinafter Kennedy), in view of Van Doren; David A. (US 5071285 A; hereinafter Van Doren), in view of Nohmura; Ryotaro (US 3704687 A; hereinafter Nohmura).
Regarding claim 1 Hudson teaches:
A reef replacement system comprising: (See Fig. 1); (abstract) 
A front vertical open side having a horizontal lower edge and an upper edge.  (See Fig. 3 #36, 40, 44); (Column 6, lines 25-29)
An upper layer extending from said parabolic upper edge and forming a slope extending downward from the upper edge summit to a height approximately equivalent to the height of said lower edge. (See Fig. 3 #20); (Col. 6, lines 33-35)
Hudson does not teach. Kennedy teaches:

    PNG
    media_image1.png
    458
    490
    media_image1.png
    Greyscale
An upper layer extending from a maximum height that is approximately equivalent to a summit of said parabolic upper edge and forming a slope extending downward from the parabolic upper edge summit to a height approximately equivalent to the height of said lower edge. (See Fig. 3 as shown); (Column 1, lines 45-50)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the upper layer of Hudson, to include an upper layer extending from a maximum height that is approximately equivalent to a summit of said parabolic upper edge and forming a slope extending downward from the parabolic upper edge summit to a height approximately equivalent to the height of said lower edge, as disclosed by Kennedy, in order to gain the advantages of improving the natural aesthetic (abstract). 
Hudson in view of Kennedy does not explicitly teach. Van Doren teaches:
Wherein said system also comprises at least two super-imposed cavities underneath said upper layer, each cavity of the super-imposed cavities having an opening facing the front vertical open side. (See Fig. 1 cavities below top panel separated by horizontal platforms #1, space where #5 is located); (Col. 3, lines 3-11)
At least one flat horizontal platform extending from said front vertical open side, said front horizontal platform separating said super-imposed cavities. (See Fig. 1 #1) 
At least one footing extending vertically from said at least one flat horizontal platform, said at least one footing subdividing a lowest cavity of the at least two superimposed cavities. (See Fig. 1 #2, 3); (Col. 3, lines 20-29)
It would have been obvious to one of ordinary skill within the art to modify the cavity of Hudson and Kennedy to include two super-imposed cavities with a horizontal platform separating the two cavities, and at least one footing extending vertically from the horizontal platform to subdivide the lowest cavity, as taught by Van Doren, in order to gain the advantages of providing additional surface area suitable for marine life (Col. 2, lines 1-3). 
Hudson, Kennedy, and Van Doren does not teach. Nohmura teaches:
At least one flat horizontal platform extending from said front vertical open side to the interior surface of said upper layer. (See Fig. 2 #11, 12, 13); (Col. 2, lines 5-15)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef shelter of Hudson, in view of Kennedy and Van Doren, to include a horizontal platform such that the platform extends to the interior surface of the upper layer, as disclosed by Nohmura in order to gain the advantages encouraging aquatic life to stay longer (Col. 2, lines 5-6).
It is well known within the art to provide features to artificial reef structures which simulate the natural environment, such as platforms and cavities, to support and protect marine life. One of ordinary skill would have recognized that apparatus functionality, if combined, would be considered fundamentally the same.
Hudson in view of Kennedy, Van Doren, and Nohmura does not teach. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the structure of Hudson in view of Kennedy Van Doren, and Nohmura to include a parabolic upper edge is at its highest point, between 400mm and 800mm high and at its lowest point, between 1600mm and 2400mm wide in order to gain the advantages of housing for a wider variety of aquatic organisms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, Van Doren, and Nohmura further in view of XIAO, Bao-hua et al. (CN 205071877 U; hereinafter Xiao).
Regarding claim 12 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 11. Hudson, in view of Kennedy, Van Doren, and Nohmura does not teach. Xiao teaches:
Wherein the reef replacement system further comprises at least one horizontal outer platform extending from the exterior surface of said upper layer. (See Fig. 1 #3); (page 3) the hollow bare reef 1 wall surface is fixed with a plurality of inlaid plates 3 traversing the hollow bare reef wall surface, the inlaid plate 3 extending a certain length in the inner and outer spaces of the hollow bare reef 1
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, Van Doren, and Nohmura, to include horizontal outer platforms, as disclosed by Xiao in order to gain the advantages of providing optimal growth platforms for aquatic organisms.
Regarding claim 14 Hudson, in view of Kennedy, Van Doren, and Nohmura discloses all of the limitations of claim 11. Hudson further teaches:
Concrete slab with footings which extend vertically to the soil. (See Fig. 3 #76)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the footing structures which extend vertically from said flat horizontal platform of Hudson, in view of Kennedy, Van Doren, and Nohmura to extend directly into the soil, as taught by Hudson, in order to gain the advantages of reducing material costs.
Regarding claims 15-16 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein it is made of concrete. (abstract)
Wherein it is obtained by molding. (Column 7, lines 10-35)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of ESTRADAS ARIAS JUAN MANUEL et al. (WO 2014160450 A1; hereinafter Estradas).
Regarding claim 17 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 11. Hudson, in view of Kennedy, Van Doren, and Nohmura does not teach. Estradas teaches:
Low rugosity. (Page 10, lines 20-25) Furthermore, low rugosity of the materials avoids fouling of small benthic invertebrates, facilitating cleaning and periodic disinfection.
Hudson, in view of Kennedy, Van Doren, Nohmura, and Estradas does not teach a rugosity between 0.08 and 0.1. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, in view of Estradas to include a rugosity of 0.08 to 0.1 in order to gain the advantages of ease of cleaning and disinfection.
Regarding claim 18 Hudson, in view of Kennedy, Van Doren, and Nohmura discloses all of the limitations of claim 11. Hudson, in view of Kennedy, Van Doren, and Nohmura does not explicitly teach. Xiao teaches:
Wherein the slope formed by said upper layer is between 30° and 50°. (Page 2) the hollow bare reef shell has a thickness of not more than 100 mm, and the sidewall surface slope does not exceed 35°.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, Van Doren, and Nohmura, to incorporate the teachings of Xiao in order to gain the advantages of improving support for aquatic life, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein it further comprises a hole extending from the upper surface of said upper layer to one of the super- imposed cavities. (See Fig. 2 #34); (Column 6, lines 25-27)
Regarding claim 20 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 19. Hudson further teaches:
Wherein said system comprises two additional holes in the lowest part of the edge of said upper layer, extending from the outer surface of said upper layer to the lowest super-imposed cavity. (See Fig. 2 #36); (Column 6, lines 25-30)
Regarding claim 22 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
At least one first hole formed through said upper layer and communicating with a lowest of said super-imposed cavities. (See Fig. 2 #36 which faces with front vertical open side #36)
At least one second hole formed through said upper layer and communicating with a highest of said super-imposed cavities, wherein each cavity of the super-imposed cavities has an opening facing the front vertical open side. (See Fig. 2 #34; each cavity faces #36)
Regarding claim 23 Hudson, in view of Kennedy, Van Doren, and Nohmura, as shown above, discloses all of the limitations of claim 11. Hudson in view of Kennedy and Nohmura does not teach. Van Doren further teaches:
Wherein the front vertical open side enables access to a whole of each of the at least two superimposed cavities, with no physical structure, other than the at least one flat horizontal platform or the footing, interfering with the access. (See Fig. 1 cavities below top panel separated by horizontal platforms #1, space where #5 is located); (Col. 3, lines 3-11)
It would have been obvious to one of ordinary skill within the art to modify the front vertical open side of Hudson, Kennedy, and Nohmura to include two super-imposed cavities with no physical structure, other than the platform or the footing, interfering with the access, as taught by Van Doren, in order to gain the advantages of providing additional surface area suitable for marine life (Col. 2, lines 1-3). 
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Applicant argued that both Hudson and Nohmura do not teach or disclose front vertical open sides. This is not found persuasive as Hudson and Nohmura both disclose vertical open sides which allow access for marine life to ingress/egress. The reasoning that applicant provides, at least in the case of Hudson, is “the shape of access ports 36 is both semicircular and conforming to the hemispherical topography of the dome 20 (in other words, as shown in the top view of Fig. 1, the portals 36 extend arcuately into the surface of the dome, while a vertical open side would be viewed from the top as a chord intersecting the circumference of the circle)”. However, the access ports of the instant invention are semicircular, as in the prior art. It appears as though applicant is narrowly construing the instant claim language to preclude any opening that does not conform to that of the instant invention.
Applicant’s arguments in regards to the prior art of Hudson not disclosing superimposed cavities that face a front vertical open side. This argument is found moot in light of the amendments to independent claim 11 which now require “at least one flat horizontal platform extending from said front vertical open side to the interior surface of said upper layer (…)”. Therefore, Van Doren has been incorporated into the rejection for this teaching, see rejection above. The features upon which applicant relies offer little criticality to the claimed invention. It is well known within the art to provide domed structures which offer protection and shelter for marine life. 
Applicant’s argument that the references do not teach front vertical open sides is further supported by the lid member and net plate is not persuasive. These are features disclosed in a separate embodiment of Nohmura. The vertical open side of Nohmura is disclosed at #12 See Col. 1, lines 60-66.
Applicant’s arguments with respect to claims 21 and 22 is moot in light of applied prior art Van Doren, see rejection above. The combination of references discloses the first and second holes communicate with a highest and lowest of said superimposed cavities and therefore meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644